ORDER REVERSING CONVICTION AND REMANDING FOR NEW TRIAL
Appellant, John Michael Worthen, was convicted in Comache County District Court, Case No. CRF-88-220, of Distribution of Marijuana, After Former Conviction of Two or More Felonies, in which he received a sentence of eighteen years’ imprisonment and a fine of seven thousand five hundred dollars ($7,500). Since this case must be reversed and remanded, we deem it unnecessary to set forth the facts.
Appellant was represented at trial by court appointed counsel, who had previously served as assistant district attorney and successfully convicted appellant in the two former convictions which were used for enhancement of punishment.
The United States Supreme Court held in Cuyler v. Sullivan, 446 U.S. 335, 100 S.Ct. 1708, 1717, 64 L.Ed.2d 333 (1976), that a defense counsel has an ethical obligation to avoid conflicting representations and to advise the court promptly to avoid conflict of interest arising during the course of trial.
This Court has condemned such behavior in the past. See, Skelton v. State, 672 P.2d 671 (Okl.Cr.1983); Howerton v. State, 640 P.2d 566 (Okl.Cr.1982).
IT IS THEREFORE THE ORDER OF THIS COURT, that this case be REVERSED and REMANDED FOR NEW TRIAL.
ED PARKS, P.J.
TOM BRETT, J.
HEZ J. BUSSEY, J., dissents.